DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What algorithm did the applicant use to generate one or more annealing schedules?
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Written description- Lack of Algorithm for generating one or more annealing schedules 

Claims 86-100, 134 and 137-140  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)
	
MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)

Claims 86-100 disclose  “generating one or more annealing schedules by the digital processor”.
Claims 134 and 137-140 disclose “generating one or more annealing schedules”. 
The examiner submits the “generating one or more annealing schedules ” would be computer implemented by a classical (digital) computing device. 
Specification page 70 lines 10-14 discloses “[a]t 2015, one or more annealing schedules are generated by the digital processor. For example, a set of candidate annealing schedules may be generated by a user or a remote computing system and received by the digital processor, and/or a set of candidate annealing schedules may be generated according to a series of computations performed by the digital processor.” 
Figure 20 shows a box 2015 that “generates annealing schedules”. The examiner submits box 2015 is essentially a black box. 
The examiner submits “generating one or more annealing schedules” is not a typical function of an “off the shelf” computer and would require additional programming (i.e. an algorithm) for the computer to implement the above claim limitation. 
The specification, as filed, fails to disclose a specific algorithm for performing “generating one or more annealing schedules” on a classical (digital) computing device.
Fano et al. (US 2018/0307988) disclose the first set of algorithms may include a first annealing schedule and the second set of algorithms may include a second annealing schedule [0083]. The examiner submits the claimed “generating” would be creating an algorithm. 
Therefore, since the applicant fails to disclose a specific algorithm for “generating one or more annealing schedules”, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention.

Lack of Enablement  for lack of algorithm for generating one or more annealing schedules

Claims 86-100, 134 and 137-140 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors
Breadth of claims:
Claims 86-100 disclose  “generating one or more annealing schedules by the digital processor”.
Claims 134 and 137-140 disclose “generating one or more annealing schedules”. 
The examiner submits the “generating one or more annealing schedules ” would be computer implemented by a classical (digital) computing device. 
Specification page 70 lines 10-14 discloses “[a]t 2015, one or more annealing schedules are generated by the digital processor. For example, a set of candidate annealing schedules may be generated by a user or a remote computing system and received by the digital processor, and/or a set of candidate annealing schedules may be generated according to a series of computations performed by the digital processor.” 
Figure 20 shows a box 2015 that “generates annealing schedules”. The examiner submits box 2015 is essentially a black box. 
The examiner submits “generating one or more annealing schedules” is not a typical function of an “off the shelf” computer and would require additional programming (i.e. an algorithm) for the computer to implement the above claim limitation. 
MPEP 2164.06(c) II discloses “an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function” (underline added).  In this case,  the specification, as filed, fails to disclose a specific algorithm for a classical computing device to perform the claimed function of “generating one or more annealing schedules”.
Fano et al. (US 2018/0307988) disclose the first set of algorithms may include a first annealing schedule and the second set of algorithms may include a second annealing schedule [0083].

Nature of the Invention 
Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the specification does not disclose an algorithm for “generating one or more annealing schedules”,  one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817